 A. C. MILLER CONCRETE PROD)UCTS CO.A. C. Miller Concrele Products Co., Inc. and WilliamFrank Hazard. Case 4-CA-9754October 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS JENKINSAND MURPIHYOn July 26, 1979, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified below,2and to adopt his recommended Or-der as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, A. C.Miller Concrete Products Co., Inc., Devault. Pennsyl-vania, its officers, agents, successors, and assigns.shall take the action set forth in the said recommend-ed Order, as so modified:1. Insert the following as paragraph I(a) and re-letter the existing paragraphs accordingly:I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge made the following obviously inadvertenterrors, which we hereby correct. In fn. 4 of his Decision he attributes thetestimony to Resendiz. when it was Bishop who so testified. In par. I I. sec.11, of his Decision he refers to a witness for the General Counsel as Palmer.instead of Putman.2The Administrative Law Judge found Production Supervisor Bishop'scomment to employee Hazard, "I know what you're doing," while Hazardwas polling employees as to their interest in a union. did not create anunlawful impression of surveillance. The General Counsel excepts, contend-ing that Bishop's statement did create such an impression. We agree with theGeneral Counsel and, accordingly, find that Bishop's statement created animpression of surveillance in violation of Sec. 8(a)( ) of the Act. See Jobbers'Suppl. Inc., 236 NLRB 112(1978)."(a) Creating the impression of surveillance of em-ployees' union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoc(T: To EMPl.()OYEESPo)S IE BY ORDER OF IHENAII()NAL LABOR RE.LArIONS BOARDAn Agency of the United States GovernmentWi WILl. NOI create the impression that weare engaging in surveillance of our employees'union activities.WI WLt.i. NO' discharge any of our employeesor otherwise discriminate in regard to their hire,tenure of employment, or any term or conditionof their employment because they may seek rep-resentation by a labor organization or becausethey may engage in other concerted activities formutual aid or protection.WtI Wil.L NOr in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Section7 of the Act.WI wl.IL offer William Frank Hazard rein-statement to his former position or, if that posi-tion no longer exists, to a substantially equiv-alent position. without prejudice to his seniorityor other rights and privileges and WE WILI makehim whole ftr any loss of earnings he may havesuffered by reason of his unlawful discharge to-gether with interest thereon.A. C. MII ER CONCRETE PRODU CTS C.,IN{'.DECISIONS[AIIMENI OF TL t. CASEHiRERT SII.BERMAN, Administrative Law Judge: Upona charge filed on November 13, 1978. by William FrankHazard, a complaint, dated December 28, 1978. was issuedalleging that A. C. Miller Concrete Products Co.. Inc..herein called the Company. has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(I) and (3) of the National Labor Relations Act, asamended. In substance, the complaint alleges that on Au-gust 11. 1978.1 Respondent discharged its employee Wil-liam Frank Hazard "because of his efforts to get employeesinterested in a labor organization" and by reason thereofI Unless otherwise indicated all dates refer to the year 1978.2 At the hearing evidence was introduced by General Counsel and byRespondent as to complaints made by Hazard to the Company on behalf ofhimself and other employees in regard to withholding vacation benefits. Asthe facts in relation to this subject were full) litigated by the parties they maybe considered in reaching a decision in this case246 NLRB No. 719 I)lCISIONS OF NATIONAL ABOR RELATIONS BOARDand by reason of conduct occurring in mid-July on the partof Respondent's Production Supervisor Lawrence Bishop increating the impression that the Company was engaged inthe surveillance of Hazard's union activities by telling himthat Bishop knew of his efforts to get employees of Respon-dent interested in a labor organization, Respondent also hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act.Respondent duly filed an answer denying that it has en-gaged in the alleged unfair labor practices. A hearing in thisproceeding was held in Philadelphia, Pennsylvania, on May24, 1979. Thereafter, a motion was made jointly by counselfor the parties hereto to receive in evidence certain docu-ments marked Joint Exhibit .Said motion is herebygranted. Pursuant to permission given the parties at thehearing briefs were filed with the Administrative Law Judgeby the General Counsel and by Respondent.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make the fbl-lowing:FINDIN(iS O FACI1. 11E BUSINESS OF RFSPONI)ENIRespondent, A. C. Miller Concrete Products Co.. Inc., aPennsylvania corporation, is engaged in the manufacture ofprecast concrete products at its facility located on Route 29in Devault, Pennsylvania. During the year preceding theissuance of the complaint, the Company sold goods valuedin excess of $50,000 which were shipped from its Pennsylva-nia facility through channels of interstate commerce to cus-tomers located outside the Commonwealth of Pennsylva-nia. Respondent admits, and I find, that it is an employerwithin the meaning of Section 2(2) engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE UNFAIR L.ABOR PRA(TI(ESThe Company manufactures precast concrete productswhich, according to Production Supervisor Larry Bishop,involves very dirty work and creates working conditionsthat "are horrendous." The following is a list of manage-ment personnel who are referred to in the testimony:Art MillerCharles SullivanEd ResendizLarry BishopEdward OlsonOwner of the CompanyGeneral ManagerOperations ManagerProduction SupervisorChief Leader3On August 11 William Frank Hazard was dischargedand the disciplinary notice showed to him at the time of hisdischarge states: "Undermining the Company or manage-ment; advocating trouble between management or employ-ees." General Counsel contends that Hazard was dis-charged because he polled the Company's employees as towhether or not they wished union representation and be-cause he complained to the Company on behalf of himselfand other employees that vacation benefits were being im-As of the date of the hearing Olson on longer was in the Company'semploy.properly withheld. In its brief the Company contends thatthere is only one reason for Hazard's discharge and thatwas "threatening to burn down the plant."William Frank Hazard began his employment with theRespondent on January 10. 1973. after receiving a degree ofBachelor of Arts and Sciences in December 1972 from('haney State College in Chaney, Pennsylvania. In April1973 lazard was transferred to the more skilled position oflayout person and then was promoted to foreman. In Octo-ber 1974. Hazard was offered the position of plant managerin the Company's Florida facility but declined the offer. Ayear later in October 1975. Hazard voluntarily left theCompany's employ. He was reemployed by the Companyin April in May 1976 as a layout person and then waspromoted to foreman in January 1977, and to general fore-man in May 1977. However, in September, 1977, he wasdemoted from the position of general foreman to that offoreman and at Hazard's request in April 1978, he was re-lieved of supervisory responsibility and resumed the posi-tion of layout person.In July 1978, Hazard developed an interest in whetherthe Company's employees should secure union representa-tion. This interest was prompted by the discharge of hisforeman whom Hazard believed was unjustifiably termi-nated and by what Hazard considered to have been incon-sistent application of company policies and unequal treat-ment of employees. In addition, there was a problem thatHazard and several other employees had in regard to theirvacation entitlements. In order to ascertain whether otheremployees also were interested in union representation, onJuly 18, Hazard polled the employees by asking them toindicate on an employee list which he had preparedwhether they were in favor of or were not in favor of unionrepresentation. Approximately 40 employees including IIforemen were polled by Hazard on that day. The Companyacknowledges that it knew what Hazard was doing.While Hazard was circulating his poll among the em-ployees several asked him why they had not received theirvacations. Because of these inquiries and because Hazardalso was concerned that his vacation benefits were beingwithheld, he spoke with Larry Bishop and with EdwardResendiz separately about the subject. Resendiz explainedto Hazard that the Company had been following a practicefor about 5 y'ears of advancing vacation benefits to employ-ees and had decided to discontinue such practice. Resendiztestified that Hazard spoke with him about Hazard's vaca-tion benefits and also about those of another employee,Joseph Hector.About 10:30 a.m., at breaktime. on July 18, which wasthe day that Hazard was polling the employees, Bishop hada conversation with Hazard about the matter. According toHazard, "He said I know what you're doing. And I said,yeah, I'm just taking a poll to see if there's anybody inter-ested. And he said okay. And I walked away. That wasall."4General Counsel contends that Bishop's comment toHazard constitutes a violation of Section 8(a)(1) as it cre-' Resendiz testified that while he could not specifically remember the con-versation referred to by Hazard. "I do remember one time. though, saying ineffect to him ... that when he was there he was there to work, and he coulddo whatever on his own time he wanted to. If he wanted to have a meetingin the parking lot after work that was up to him."20 A. C. MILLER CONCRETE PRODUCTS CO.ated an impression of surveillance. In essence. GeneralCounsel's argument is that "there was no reason for Bishopto make known to Hazard that he knew of Hazard's ac-tivity." As Hazard conducted his poll openly and as Hazardundertook to poll 11 foremen, while there may have beenno reason for Bishop to indicate to Hazard that Bishopknew that Hazard was taking such a poll, Hazard musthave anticipated that his activities would come to the atten-tion of management. I agree with Respondent that "Gen-eral Counsel has not proved that Mr. Bishop's remark in-volved anything 'more' than acknowledgement of theemployee's union activity" and in the circumstances had"no intimidating quality." I find that General Counsel hasnot proved that Respondent violated the Act by unlawfullycreating the impression that its employees' union activitieswere kept under surveillance.Hazard testified that about a week after he had circulatedhis poll Bishop engaged him in a conversation and said inreference to a competitor, Penn-Cast. that "[tihey got aunion in there and they' threw it out ...[Y]ou think youdon't have any benefits. You should see what they havenow. They've got nothing ... You want a union and you'regoing to be sorry, something to that effect." General Coun-sel contends that this remark by Bishop constitutes a threatof reprisal and therefore violates Section 8(a)( 1). However.there is no allegation in the complaint which refers to thissubject and as Bishop was not queried about it I find thatthe matter was not fully litigated and therefore a finding ofviolation of the Act cannot be made in respect thereto.The critical event which led to Hazard's terminationgrew out of the prospective employment of his brother,Robert Hazard. The latter had worked for the Companyuntil January, 1978, when he voluntarily quit its employ. Inmid-July 1978 Night Foreman Jim Case asked WilliamHazard whether his brother would be interested in return-ing to work for the Company. Subsequently, there was con-versation between Robert Hazard and Jim Case about thematter. In early August William Hazard's father asked himto check the status of Robert's prospective employment be-cause the Company had indicated it was going to hire Rob-ert and Robert had given notice to his current employerthat he was quitting. Because Jim Case was then on vaca-tion William Hazard asked Larry Bishop about the situ-ation who responded that he did not know anything. Wil-liam Hazard asked Bishop if he would try to discover whatwas the status of his brother Robert's prospective employ-ment with the Company. Bishop promised to do that andlater reported to Hazard that he could not learn anything.Subsequently, on August 9, when Case returned from hisvacation, William Hazard asked him about the status ofRobert Hazard. Case responded, "I'll check on it. I thoughthe was coming back when I went on vacation." The nextday, August 10, towards the end of the workday at or about3:20 p.m., in the lunchroom, Case informed William Haz-ard that "Eddy Resendiz said to me that we're having trou-ble with Bill right now. I'm not going to bring Bob back."Ralph Palmer, a witness for the General Counsel, testi-fied that he had had a conversation with Jim Case about theemployment of Robert Hazard. According to Putnam,while he was in the lunchroom with Case, "we got to talk-ing and I said they still didn't [get] you a helper yet. He saidno. I wanted to bring Bob Hazard back but they wouldn'tbring him back due to the hassle that Bill Hazard was caus-ing due to the slip he was passing around getting signed fora union. Or on that order."According to William Hlazard, after receiving the disap-pointing information from Jim Case he said to Mark Cot-ton, another employee, who was in the lunchroom at thetime (Jim Case had walked out), "I am disgusted ..[litwouldn't bother me one way or the other if the placeburned down tommorrow."Edward Olson testified that at 9:55 a.m. on August I I hewent into the lunchroom with his helper Vance Fritz "andBill [Hazard] was in there, and he was very upset, and hemade the statement to me that he'd burn the place down.... And I said to him I said for a person in your positionthat's an assinine statement to make. You shouldn't makestatements like that." Upon further examination Olson tes-tified that Hazard "said Bob [Hazard] gave notice for hisjob and he's losing that job. and they [the Company] de-cided they're not going to give him the job back at the time,and he was very upset about it .... He should burn theplace down. Screw it all, burn the place down, who cares.The place. you know. bla, bla, bla. blank, blank." Uponbeing asked to repeat again that was said Olson testifiedthat Hazard "could have said screw it, screw the place,burn it down, who cares." Also, according to Olson, Hazard"was angry and the last thing he said, he said words to-wards the end he should burn the place down, in a bit ofanger, it was said in a fit of anger."Olson testified further that he went into the productionoffice where he "said to Larry Bishop [that] Bill's Hazard]in the lunchroom and he's upset, and as far as I'm con-cerned he made a stupid statement by saying he's going toburn the place down."Bishop testified that Olson said to him that "it was ashame for someone in Bill Hazard's position to make such astupid comment, as to threaten to burn the place down, andthen jokingly he said if somebody did it he'd probably endup getting blamed for it."Bishop further testified that he also spoke with VanceFritz who confirmed that he also had heard Hazard's re-mark. Bishop then informed Resendiz as to what he hadbeen told by Olson and Resendiz suggested that they shouldspeak with Charles Sullivan. The three met and, accordingto Bishop, he told Sullivan that he had heard that WilliamHazard said he was going to burn the place down. Withthat the three men decided to terminate Hazard. Beforereaching their final decision they considered whether or notHazard was entitled to another chance. However, becauseof what they considered was unsatisfactory work perform-ance within the recent past and because of Hazard's allegedpoor attendance record it was decided that there were noreasons to defer the decision to terminate Hazard.Operations Manager Ed Resendiz, who prepared Haz-ard's discharge notice, testified that the reasons for Haz-ard's discharge were "threatening the Company to burn theplace, and I would say trouble between management andemployees ... [H]e was advising all the employees about weare cheating them out of vacation, which wasn't true." Inregard to the latter matter Resendiz further testified:21 DECISIONS OF NATIONAL ILABOR RELATIONS BOARDTi WINESS: He tells employees the Company wascheating.* * * * *JUDGE SILBERMAN: You heard Hazard say this?THil WIlNESS: I heard, no.JUD(iE SI.BERMAN: You never heard it?TIlE WITNESS: No.JUI(;GE SIIBERMAN: Somebody reported it to you?THE WITNESS: Yes.JUDGE SIIBERMAN: Who reported it to you?THE WIrNESS: Mr. Larry Bishop.However. Larry Bishop who was a witness at the hearingdid not testify about the subject. Thus, there is no compe-tent evidence that William Hazard at any time had said toanyone that the Company was cheating employees.Resendiz further testified that had William Hazard's em-ployment record been good the Company would have givenhim another chance and would not have discharged him onAugust I 1.The substantial issue in this proceeding is the characterof William Hazard's remark. Hazard, in effect, testified thatthe remark was nothing other than an imprecation madebecause of his disgust at the treatment of his brother, Rob-ert. Olson's testimony on this critical question is uncertain.On his direct examination Olson testified that Hazard said,"He'd burn the place down." On further examination, how-ever, he gave various versions of what Hazard said includ-ing, he "could have said screw it, screw the place, burn itdown, who cares." Although these latter words are differentthan the words testified to by Hazard, they carry the samemeaning as Hazard's words, namely, that it was a statementmade in anger and that it did not reflect an intention on thepart of William Hazard to commit arson. It is unlikely thatSullivan, Resendiz, and Bishop believed that William Haz-ard had in fact threatened to burn the Company's premises.If they held such belief it is improbable that they wouldhave considered giving William Hazard a second chance or,as Resendiz testified, that, despite Hazard's alleged threat,had his employment record been good he would not havebeen discharged.I credit the testimony of William Hazard regarding theremark he made and find that what he said was. "That itwouldn't bother me one way or the other if the placeburned down tomorrow." And I further find that the Com-pany did not discharge Hazard for making that remark.As reflected by the disciplinary notice which was pre-pared in connection with Hazard's discharge he was termi-nated for two reasons. One was "advocating trouble be-tween management or employees." This has reference tothe complaints Hazard registered on behalf of himself andother employees that they were unfairly being denied vaca-tion benefits. Such activity on the part of Hazard consti-tutes a form of concerted action for "other mutual aid orprotection" which falls within the protection of Section 7and Hazard's discharge for such reason constitutes a viola-tion of Section 8(a)(1).Second, Hazard also was discharged for "underminingthe Company or management." Respondent contends thatthis has reference to Hazard's remark on August 10 aboutburning the place down.5I find, however, that this was nota contributing reason towards the decision to dischargeHazard. The true reason is gleaned from the testimony ofHazard and Putnam that Respondent had refused to em-ploy Hazard's brother Robert because William Hazard hadundertaken to poll the employees as to whether or not theywanted a union. I find that it is this conduct on the part ofHazard which the Company's disciplinary notice refers toas "undermining the Company or management" and notHazard's alleged remark about burning the place down.Discharging Hazard for polling employees as to whether ornot they wish union representation would tend to discour-age membership in any labor organization and thereforeviolates Section 8(a)(3) and further would tend to interferewith employees' rights to form, join, or assist labor organi-zations and therefore also violates Section 8(a)( I).Ill. 1111E EFFI('I OF HF UNFAIR AB()R PRAC(1I(ES UPONO()MMER( CEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic. and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.IV. IEi. REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully discharged itsemployee William Frank Hazard on August 11, 1978, shall recommend that Respondent offer him reinstatementto his former position, or, if that position is not available, toa substantially equivalent position, without prejudice to hisseniority and to his other rights and privileges and to makehim whole for any loss of earnings that he may have suf-fered by reason of his unlawful discharge by payment tohim of a sum of money equal to that which he normallywould have earned from the date of his discharge to thedate Respondent offers him reinstatement, less anyamounts he may have earned during said peliod. Backpayand interest thereon shall be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 N LR B 651 (1977)?sUpon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CO()N(I.USIONS OF LAW1. By discharging William Frank Hazard on August II11,1978, because he was polling employees as to whether theywished union representation and because he was engagingin other concerted activity for mutual aid and protection,Respondent has engaged in and is engaging in unfair laborI credit Hazard regarding the lime and place he made the remark.See also Isis Plumbing & Heaing Co, 138 NL.RB 716 (1962).22 A. C. MIL.ER CONCRETE PRODUCTS CO.practices within the meaning of Section 8(a)( ) and (3) ofthe Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact. conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act I hereby issue thefollowing recommended:ORDER'Respondent. A. C. Miller Concrete Products Co.. Inc..Devault. Pennsylvania, its officers, agents. successors, andassigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees in regard to their hire. tenure of employment, orother terms and conditions of their employment in order todiscourage them from seeking representation by any labororganization or from engaging in other concerted activitiesfor the purpose of their mutual aid or protection.(b) In any like or related manner interfering with. re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:7 In the event no exceptions are filed as provided by 102.46 of the Rulesand Regulations o the National Labor Relations Board. the findings. con-clusions, and recommended Order herein shall. as provided in Sec. 102.48 ofthe Rules and Regulations. be adopted by the Board and become its findings.conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.(a) Offer William Frank Hazard immediate and full rein-statement to his former job or, if that job no longer exists.to a substantially equivalent job. without prejudice to hisseniority and to his other rights and privileges and makehim whole for any loss of earnings he may have suffered byreason of his unlawful discharge in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its place of business in Devault, Pennsylvania.copies of the attached notice marked "Appendix."8 Copiesof said notice, on forms provided by the Regional Directorfor Region 4. after being duly signed by Respondent's rep-resentative. shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered. defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 4, in writ-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment ot a United StatesCourt o Appeals. the v,ords in the notice reading "Posted by Order of theNational abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationall.abor Relations Board."23